Citation Nr: 0905939	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1952 to 
July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In March 2007, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board points out that the RO, in the September 2007 
statement of the case, reopened and then denied the claim for 
service connection for bilateral hearing loss on the merits.  
Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim).

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as encompassing 
the two matters set forth on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss, 
on the merits, will be considered within the Remand section 
of this document below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
was denied by a March 2005 rating decision.  It was held that 
there was no hearing loss shown in service and no evidence 
showing current hearing loss was related to service.  He was 
notified and although the Veteran submitted a timely notice 
of disagreement with respect to that decision, the appeal was 
not perfected.

2.  Additional evidence associated with the claims file since 
the March 2005 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

1. The RO's March 2005 decision denying the claim for service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Since the March 2005 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Analysis

In a March 2005 rating decision, the RO denied service 
connection for bilateral hearing loss.  At that time, the RO 
found that while service personal records reported that the 
Veteran was assigned shipboard duty, there was no 
documentation that his duties involved gunnery, or he served 
directly on the flight line, or in the engine room of the 
ship.  In addition, there was no evidence that hearing loss 
manifested while the Veteran was in service or evidence 
linking the Veteran's current hearing loss to service.  While 
the Veteran submitted a timely NOD in May  2005, and the RO 
issued the Veteran an SOC in September 2005, a substantive 
appeal was not received from the Veteran; therefore, the 
March 2005 rating decision is final.  See 38 C.F.R. § 20.201.

The Veteran sought to reopen his claim in September 2006.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new 
and material evidence has been received, as opposed to 
whether or not the evidence actually substantiates the 
appellant's claim.  Since the March 2005 rating decision, the 
Veteran has submitted new evidence, including private 
audiological records, statements from the Veteran during an 
April 2007 VA audiology examination, a copy of a March 2007 
RO hearing transcript, and a copy of the December 2008 Board 
hearing transcript along with a calendar submitted during the 
hearing.  The private audiological records indicate that the 
Veteran has a chronic hearing loss disability.  During the 
March 2007 RO hearing, the Veteran testified that during his 
Navy service he was assigned to the U.S. S. St. Paul where he 
was exposed to traumatic noise from the firing of the ships 
guns and jet engines of planes.  As an Officer on the deck, 
he would be on the Bridge with direct noise exposure.  He 
furthered that the Navy did not provided any ear protection.   
He also testified that post service, he was an attorney and 
was not subject to noise exposure.  The April 2007 VA 
examination report reflects that the Veteran reported 
constant military noise exposure from guns being fired while 
serving in the Navy and that no hearing protection was 
available.  During the November 2008 Board hearing, the 
Veteran reiterated prior statements made during the March 
2007 RO hearing.  In addition, the Veteran submitted a 
calendar from the U.S.S. St. Paul Association showing the 
history of the ship, and confirmed that it had heavy guns on 
ship.  The noise exposure from guns and jet engines while 
serving onboard the U.S.S. St. Paul is information which the 
Veteran is competent to comment on and his comments are 
presumed credible for the purposes of reopening.  In 
addition, the calendar submitted supports the Veteran's 
contentions that he was exposed to noise exposure.  Thus, 
based on the presumption of credibility for the purposes of 
reopening, the Veteran's testimony is considered new and 
material evidence.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Veteran seeks service connection for bilateral hearing 
loss that he contends is due to exposure to noise exposure 
from naval gun fire when carrying out his duties as an 
Officer of the deck on the U.S.S. St. Paul from 1953 until 
1955.  In addition, he asserts that he also served on Navy 
aircraft carriers where he was exposure to noise exposure 
from the planes.  He furthers, that the Navy never provided 
ear protection.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  This degree of 
hearing loss need not be shown in service to grant service 
connection.  It must be currently shown for the hearing loss 
to be considered a disability for VA purposes.

Service treatment records from active service show that only 
whispered voice testing for hearing was provided, which 
showed 15/15, and there were no complaints or diagnosis of 
hearing loss in service.  One examination noted that in view 
of the normal findings on voice testing, there was no 
indication for audiometric studies.

The Board notes that the lack of any evidence that a Veteran 
exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. 155, 159 (1993).

During an August 1960 quadrennial examination, which was 
conducted while the Veteran was a member of the U.S. Navy 
Reserve, an audiogram was performed. The reported values, in 
decibels, at 500, 1000, 2000, and 4000 Hertz were 15, 10, 15, 
and 10 in the right ear and 30, 20, 15, and 0 in the left ear

The Board points out that prior to November 1, 1967, service 
department audiometric test results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).

Therefore, those values reported must be assumed in 1960 to 
have been conducted under "ASA," standards rather than 
currently used "ISO" standards.  Proper conversion of this 
audiometric testing from August 1960 reflects that the 
reported values, in decibels, at 500, 1000, 2000, and 4000 
Hertz were 30, 20, 25, and 15 in the right ear and 45, 30, 
25, and 5 in the left ear.

In April 2007, the Veteran underwent a VA audiology 
examination at which time he reported military noise exposure 
from the firing of guns without hearing protection.  After 
reviewing the Veteran's service records, noting that 
whispered tests performed in service indicated normal hearing 
sensitivity, and finding that an August 1960 audiogram 
revealed hearing within normal limits 250 to 8 KHz in the 
right ear and a mild loss at 500 HZ with normal sensitivity 
reported 1K to 8 KHZ in the left ear, the audiologist stated 
that it was not likely that the Veteran's current hearing 
loss was the result of noise trauma related to service.   

However, as it is not clear that the VA examiner considered 
the conversion of the August 1960 audiometric findings from 
ASA to ISO-ANSI standards, the Board accords the April 2007 
VA examiner's opinion with respect to the etiology of the 
Veteran's bilateral hearing loss of little probative value.  
Therefore, the Board finds that another VA medical 
examination is necessary to determine the etiology of the 
Veteran's bilateral hearing loss.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
submit a signed authorization for any 
additional private records reflecting his 
treatment for bilateral hearing loss and 
those records should be requested.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims file and the Veteran is to be 
informed of any records that could not be 
obtained in writing.

2.  Thereafter, the Veteran should be 
scheduled for appropriate VA 
examinations, i.e. ear disease and 
audiology, to be performed by an 
appropriate physician, and an 
audiologist, to determine the etiology of 
any bilateral hearing loss.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail. The claims file should be made 
available to the examiner(s) for review 
prior to entering any opinion(s).

The ENT examiner and/or audiologist 
is/are requested to provide an opinion 
concerning the etiology of any bilateral 
hearing loss found to be present, to 
include whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any currently diagnosed 
bilateral hearing loss was caused by 
military service.

In rendering the requested opinion, the 
ENT examiner and audiologist are asked to 
comment on the clinical significance of 
the audiometric findings recorded during 
an August 1960 quadrennial examination in 
the U.S. Naval Reserve, five years after 
discharge from active service, which when 
converted from ASA standards to ISO-ANSI, 
shows pure tone thresholds, in decibels, 
at 500, 1000, 2000, and 4000 Hertz were 
30, 20, 25, and 15 in the right ear and 
45, 30, 25, and 5 in the left ear.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, on the merits.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2007 SOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


